     Case 6:20-cv-01318-JWB-GEB Document 1 Filed 11/16/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS
                                  AT WICHITA, KANSAS


David Hughes,                                          )
                                                       )
                Plaintiff,                             )
                                                       )
v.                                                     )       Case No.
                                                       )
                                                       )
E.W. Wylie Corporation and Taylor Lehr,                )
                                                       )
                Defendants.                            )
                                                       )
__________________________________________)

                                         COMPLAINT

       COMES NOW the plaintiff, David Hughes, by and through counsel, Brian Collignon, of

Pistotnik Law Offices, LLC and for his cause of action against the defendants E.W. Wylie

Corporation and Taylor Lehr, alleges and states:

       1.       The plaintiff, David Hughes, is an individual who resides in the State of Missouri.

       2.       Defendant E.W. Wylie Corporation transacts business in Kansas and is a foreign

                corporation located in North Dakota Corporation with a principal place of

                business in West Fargo, North Dakota which may be served with process through

                its resident agent, C.T. Corporation System, 120 W Sweet Ave., Bismarck, ND

                58504.

       3.       Defendant Taylor Lehr is an individual who resides in Mississippi. Defendant

                Lehr may be served with process at his residence at 409 E Pine Ave., Wiggins,

                MS 39577.

       4.       This court has jurisdiction over the persons involved and subject matter.
Case 6:20-cv-01318-JWB-GEB Document 1 Filed 11/16/20 Page 2 of 7




  5.    Venue is proper in the Wichita District of this Court.

  6.    This action is brought pursuant to 28 U.S.C. Section 1332(a) on the basis of

        diversity of citizenship. The matter is in excess of the sum of Seventy-Five

        Thousand and no/100 Dollars ($75,000.00) exclusive of interest and costs.

  7.    On December 18, 2019, to further its own business interests, E.W. Wylie

        Corporation instructed Lehr, one of its employee drivers, to drive a semi-truck

        that was towing a flatbed trailer in Chase County, Kansas.

  8.    Lehr negligently operated the semi-truck causing it to collide with a vehicle

        driven by Hughes.

  9.    The accident was caused by the negligence of Lehr and E.W. Wylie Corporation

        which proximately caused a collision, injuries and damages to Hughes.

  10.   Lehr was the employee driver for E.W. Wylie Corporation at the time of the

        accident which is the subject matter of this suit. Lehr was operating in the course

        and scope of his employment for E.W. Wylie Corporation at the time of the

        accident. For all allegations brought hereafter, the actions and omissions of Lehr

        are the actions and omissions of E.W. Wylie Corporation under the doctrines of

        Respondeat Superior and Vicarious Liability.

  11.   At all times material hereto, E.W. Wylie Corporation was operating as a motor

        carrier as defined by the Federal Motor Carrier Safety Regulations (FMCSR).

  12.   E.W. Wylie Corporation has applied for and obtained motor carrier authority

        under authority through the Department of Transportation (DOT) under its

        license through D.O.T. number 827622.
                                         2
Case 6:20-cv-01318-JWB-GEB Document 1 Filed 11/16/20 Page 3 of 7




  13.   The semi-truck operated by E.W. Wylie Corporation and its driver Lehr were

        operating in interstate commerce making them subject to the Federal Motor

        Carrier Safety Regulations issued under 49 C.F.R. Sections 381 through 399

        which are enforceable pursuant to the Motor Carrier Act, PL 96-296, 1980 S

        2245 and PL 96-296, July 1, 1980, 94 Stat 793.

  14.   Under 49 C.F.R. § 390.3(e)(1) & (2), E.W. Wylie Corporation and Lehr were

        required to be instructed regarding and comply with all applicable regulations

        contained in the FMCSR.

  15.   The FMCSRs and the MCA specifically under the section 49 C.F.R. § 391.1(a)

        and (b) states, “(a) The rules in this part establish minimum qualifications for

        persons who drive commercial motor vehicles, as, for, or on behalf of motor

        carriers. The rules in this part also establish minimum duties of motor carriers

        with respect to the qualification of drivers. (b) A motor carrier who employs

        himself/herself as a driver must comply with both the rules in this part that

        apply to motor carriers and the rules in this part that apply to drivers.”

  16.   49 C.F.R. §390.11 imposes duties on the motor carrier to follow the minimum

        duties and industry minimum standard of care required by the FMCSR and

        states, “Whenever in part 325 of subchapter A or in this subchapter a duty is

        prescribed for a driver or a prohibition is imposed upon the driver, it shall be

        the duty of the motor carrier to require observance of such duty or prohibition.

        If the motor carrier is a driver, the driver shall likewise be bound.”

  17.   For all allegations in this suit, the violation of the MCA and the FMCSR’s as
                                         3
Case 6:20-cv-01318-JWB-GEB Document 1 Filed 11/16/20 Page 4 of 7




        well as violation of 49 C.F.R. §§380 through 399 by E.W. Wylie Corporation

        and Lehr are violations of the duties and applicable minimum industry standard

        of care for truck drivers and motor carriers.

  18.   Under the FMCSR, the E.W. Wylie Corporation semi-truck in this case is a

        commercial motor vehicle with a gross operating weight of 10,001 pounds or

        more.

  19.   The E.W. Wylie Corporation semi-truck that is the subject matter of this litigation

        is maintained and repaired by E.W. Wylie Corporation.

  20.   The E.W. Wylie Corporation semi-truck involved in this collision was

        dispatched, supervised, monitored, operated, and controlled by the department

        operations and the fleet management of E.W. Wylie Corporation.

  21.   Lehr was dispatched, monitored, operated, and controlled by E.W. Wylie

        Corporation.

  22.   Lehr was hired, qualified, supervised, and trained by E.W. Wylie Corporation.

  23.   Pursuant to 49 C.F.R. § 390.4, a "motor carrier" is a for-hire motor carrier or a

        private motor carrier. That term includes a motor carrier's agents, officers, and

        representatives as well as employees responsible for hiring, supervising, training,

        assigning, or dispatching of drivers.

  24.   E.W. Wylie Corporation was at all material times a "motor carrier" and an

        "employer" of its driver Lehr in regard to the operation of a commercial motor

        vehicle as defined in 49 C.F.R. §382.107.

  25.   49 U.S.C. § 14704(a)(2) provides that "A carrier . . . is liable for damages
                                         4
Case 6:20-cv-01318-JWB-GEB Document 1 Filed 11/16/20 Page 5 of 7




        sustained by a person as a result of an action or omission of that carrier. . . in

        violation of this part.”

  26.   49 U.S.C. § 14101(a) provides that "a motor carrier shall provide safe and

        adequate service, equipment and facilities."

  27.   E.W. Wylie Corporation and Lehr negligently failed to provide safe and adequate

        service which proximately caused the injury and damages to plaintiff.

  28.   The actions and omissions of E.W. Wylie Corporation and Lehr were negligent

        and include, but are not limited to:

        A.      Operation of a commercial motor vehicle in a careless manner.

        B.      Inattentive operation of a commercial motor vehicle.

        C.      Failure to keep a proper lookout.

        D.      Failure to yield or stop.

        E.      Failure to maintain control.

        F.      Failure to exercise ordinary care in the operation of a motor vehicle.

        G.      Failure to take evasive action.

        H.      Operation of the truck in violation of the minimum standards adopted by

             the industry as provided under the FMCSR and standards of care set forth

             under 49 C.F.R. § 392.2 for failing to operate in accordance with the laws,

             ordinances and regulations of the State of Kansas..

        I.      Negligent hiring, retention, qualification, supervision, and training of

             Lehr by E.W. Wylie Corporation.

        J.      Failing to have adequate safety management protocols in place.
                                            5
    Case 6:20-cv-01318-JWB-GEB Document 1 Filed 11/16/20 Page 6 of 7




               K.      Other actions and omissions of negligence that will be supplemented after

                    discovery is complete.

       29.     Defendant E.W. Wylie Corporation has ratified all conduct of its company driver

               Lehr either expressly or impliedly.

       30.     As a further direct and proximate result of the negligent acts and omissions of the

               defendant E.W. Wylie Corporation and its driver, Lehr, Hughes sustained injuries

               and has been damaged. For the aforementioned damages, Hughes has been

               damaged in an amount in excess of SEVENTY-FIVE THOUSAND DOLLARS

               ($75,000.00).

       WHEREFORE, the Plaintiff prays for judgment against defendant in an amount in

excess of SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00), for costs herein and for

such other and further relief as the Court deems just and equitable.

                                               PISTOTNIK LAW OFFICES, LLC


                                               _s/ Brian R. Collignon_______
                                               Brian R. Collignon, #19888
                                               John P. Pistotnik, #28356
                                               Pistotnik Law Offices, LLC
                                               2831 E. Central
                                               Wichita KS 67214
                                               (316) 689-8035
                                               fax: (316) 683-4692
                                               BrianC@pistotniklaw.com




                                                 6
    Case 6:20-cv-01318-JWB-GEB Document 1 Filed 11/16/20 Page 7 of 7




                DEMAND FOR PRETRIAL CONFERENCE AND JURY TRIAL

          COMES NOW the Plaintiff and demands a pretrial conference and a trial by jury in this

matter.

                           DESIGNATION FOR PLACE OF TRIAL

          COMES NOW the plaintiff and designates Wichita, Kansas as the place for trial in this

matter.

                                               _s/ Brian R. Collignon_______
                                               Brian R. Collignon, #19888
                                               John P. Pistotnik, #28356
                                               Pistotnik Law Offices, LLC
                                               2831 E. Central
                                               Wichita KS 67214
                                               (316) 689-8035
                                               fax: (316) 683-4692
                                               BrianC@pistotniklaw.com




                                                 7
